United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3974
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Kenneth David Haag

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Dubuque
                                  ____________

                            Submitted: October 16, 2017
                             Filed: November 28, 2017
                                   [Unpublished]
                                   ____________

Before SMITH, Chief Judge, GRUENDER and BENTON, Circuit Judges.
                             ____________

PER CURIAM.

       Kenneth D. Haag pled guilty to interstate transmission, via telephone, of a
threat to injure another person in violation of 18 U.S.C. § 875(c). The district court1

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
sentenced him to 33 months’ imprisonment and three years’ supervised release. He
violated the conditions of release and served another 10 months. He again violated
the conditions of release. The court sentenced him to an additional 10 months and
one year of supervised release. He appeals. Having jurisdiction under 28 U.S.C. §
1291, this court affirms.

       Haag violated the conditions of his first term of supervised release by failing
to comply with mental-health treatment, substance-abuse testing, and probation-
officer directions. The district court modified the conditions. About a year later,
Haag violated them. The court revoked his supervised release, sentencing him to 10
months’ imprisonment and two years’ supervised release with the following special
conditions: “participate in a mental health evaluation and/or treatment program,”
“take all medications prescribed to [him] by a licensed psychiatrist or physician,” and
“reside in a Residential Reentry Center for a period of up to 120 days” after release
and “abide by all [its] rules and regulations.”

      Within a month of his second release, Haag violated the conditions. He failed
to comply with mental-health treatment and reentry-center rules. The center
requested his removal. The district court again revoked his supervised release,
sentencing him to 10 months’ imprisonment and one year of supervised release. Haag
appeals.

       This court reviews “the decision to revoke supervised release for abuse of
discretion.” United States v. Frosch, 758 F.3d 1012, 1014 (8th Cir. 2014). A court
may revoke if it “finds by a preponderance of the evidence that the defendant violated
a condition of supervised release.” 18 U.S.C. § 3583(e)(3). “A sentence within the
Guidelines range is accorded a presumption of substantive reasonableness on appeal.”
United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009).




                                         -2-
      Haag argues his sentence is “greater than necessary” for his violations. This
argument is without merit. One condition required Haag to take “all medications
prescribed” by his licensed psychiatrist or physician. The district court found, by a
preponderance, he violated this condition based on his extensive history of non-
compliance:

      Mr. Haag does not accept a diagnosis of schizophrenia. He always, is
      my memory, having had him in court multiple times, he always
      questions the diagnoses, as well as the treatment. He has consistently
      refused to comply, knowing full well that that is going to result in court
      action, and that hasn’t changed. This is just a continuing position by
      Mr. Haag. I understand that people who take certain medications for
      mental illness don’t like the side effects. I appreciate that. But if the
      choice is living in the community and not being a danger or enduring
      some of the side effects or working with a psychiatrist to get the dosage
      level such that the side effects are minimized, it seems to me that Mr.
      Haag is fully capable of making the latter decision, but he chooses
      instead to just fight the thing continually.

       Another condition required Haag to follow the rules of the reentry center.
Noting “a pattern” of “threatening behavior,” the district court found a violation by
a preponderance of the evidence. Breaking “rules of the reentry center” may “warrant
the revocation of a supervised release,” if a defendant’s actions indicate “pervasive
unwillingness to comply with court orders and the orders of a reentry center.” See
United States v. Melton, 666 F.3d 513, 515-16 (8th Cir. 2012) (internal quotation
marks omitted). See also United States v. Burkhalter, 588 F.2d 604, 607 (8th Cir.
1978) (upholding probation revocation where the defendant’s “violations are not
particularly serious in terms of their danger to society,” but “his behavior indicates
a pervasive unwillingness to follow the rehabilitation program” and an “inability to
accept responsibility and to live within the rules of his probation”). Revocation is
“within the sound discretion of the district court.” Melton, 666 F.3d at 517.



                                         -3-
       Haag also believes the district court failed to consider his preferred treatment
options or other “kinds of sentences available.” The district court considered
alternative placements, including Haag’s proposed Penn Center placement:

      And the other problem is, because of his behavior, he has been removed
      from the residential reentry center. He needs supervision. I don’t have
      anyplace to put him. He’s a threatening person. That’s been his history
      with this Court since I met up with him when I sentenced him in 2013.

                                         ....

      When somebody is in a residential reentry center and they don’t obey
      the rules and they get kicked out and the Court thinks that supervision
      is necessary to reorient someone to the community, it doesn’t leave me
      many options.

                                         ....

      I have no place to put him in the community that would assure the safety
      of the community. I know absolutely nothing about the Penn Center.
      It’s pure speculation that they have facilities for him, that the facilities
      would be appropriate for him. It certainly would not be a controlled
      environment like you have in a community corrections center or in the
      Bureau of Prisons.

Imposing a within-guideline sentence, the district court thoroughly considered Haag’s
mental health, history of non-compliance, and “each and every factor under 18 United
States Code Section 3553(a) that apply in a revocation proceeding.” The court did
not abuse its discretion in revoking Haag’s supervised release and sentencing him to
10 months.

                                     *******
      The judgment is affirmed.
                     ______________________________

                                          -4-